Citation Nr: 0532866	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-14 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for residuals of a left femur fracture, to include 
degenerative joint disease of the left hip and a leg length 
discrepancy.  

2.  Entitlement to a disability rating in excess of 20 
percent for dorsolumbar scoliosis with dorsolumbar 
paravertebral myositis and degenerative lumbar spondylosis.  

3.  Entitlement to an initial rating in excess of 30 percent 
for varus deformity of the left knee prior to February 1, 
1999.  

4.  Entitlement to an initial rating in excess of 50 percent 
for varus deformity of the left knee on and after February 1, 
1999.

5.  Entitlement to a disability rating in excess of 30 
percent for post traumatic peripheral vascular disease of the 
left leg.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 5, 1970 to 
September 1, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision of 
the Department of Veterans Affairs(VA)  Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
increased ratings for post traumatic peripheral vascular 
disease of the left leg, degenerative joint disease of the 
left hip, and a low back disability.  The RO awarded the 
veteran service connection, with a 10 percent initial rating 
effective from April 22, 1992, for varus deformity of the 
left knee.  The veteran responded with an October 1992 Notice 
of Disagreement regarding these determinations.  

In a January 1998 rating decision, the veteran was awarded a 
disability rating of 30 percent for varus deformity of the 
left knee, effective from April 22, 1992.  In a subsequent 
November 1999 rating decision, the RO awarded the veteran a 
50 percent rating for his varus deformity of the left knee, 
effective from February 1, 1999.  Because there has been no 
clearly expressed intent on the part of the veteran to limit 
his appeal to entitlement to a specified disability rating, 
the VA is required to consider entitlement to all available 
ratings for that disability.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Accordingly, this issue remains in appellate status 
and, accordingly, rephrased as noted on the title page of 
this decision.  

In April 2003, the RO issued a Statement of the Case 
regarding the issues of entitlement to increased ratings for 
a low back disability and a left hip disability.  The veteran 
responded with a May 2003 VA Form 9, perfecting his appeal of 
these issues.  

In April 2004, the Board remanded the issues to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration. 

The issues of entitlement to increased ratings for post-
traumatic peripheral vascular disease and a varus deformity 
of the left knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  The veteran's residuals of a left femur fracture result 
in flexion of the thigh limited to no less than 80º, no 
nonunion of the left femur, and a leg length discrepancy of 
approximately 1 inch.  

3.  The veteran's dorsolumbar scoliosis with dorsolumbar 
paravertebral myositis and degenerative lumbar spondylosis is 
characterized by forward flexion to 60º or better, muscle 
spasm on forward bending, and some lateral motion.  




CONCLUSIONS OF LAW

1.  The criteria for the award of a disability rating in 
excess of 30 percent for the veteran's residuals of a left 
femur fracture, to include degenerative joint disease of the 
left hip and a leg length discrepancy, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5250-55 (2005).  

2.  The criteria for the award of a disability rating in 
excess of 20 percent for the veteran's dorsolumbar scoliosis 
with dorsolumbar paravertebral myositis and degenerative 
lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-43 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via RO letters issued in April 2002 and 
April 2004; and the rating decisions, Statement of the Case, 
Supplemental Statement of the Case, and the Board's April 
2004 remand order issued since 1998 to the present.  In 
addition, these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  In this respect, the Board 
notes that all private medical treatment records made known 
to VA have been obtained.  The veteran was also notified of 
the above development via the RO's letters and other mailings 
to the veteran.  No response or additional records have been 
received to the present.  The RO has also obtained the 
veteran's medical treatment records and examination reports 
from the San Juan VA medical center, where he has received 
treatment.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claims or might be 
pertinent to the bases of the claims, has been identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the Statement of the Case and the Supplemental Statements of 
the Case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in January 1998) 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial January 1998 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  


II. Increased rating - Residuals of a left femur fracture

The veteran seeks a disability rating in excess of 30 percent 
for his residuals of a left femur fracture, to include 
degenerative joint disease of the left hip and a leg length 
discrepancy.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2005).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint pursuant to 38 C.F.R. §§ 4.40 and 4.45 
under any applicable diagnostic code pertaining to limitation 
of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under Diagnostic Code 5252, for limitation of flexion of the 
thigh, a 10 percent rating is warranted for flexion limited 
to 45º, 20 percent is warranted for flexion limited to 30º, 
30 percent is warranted for flexion limited to 20º, and 40 
percent is warranted for flexion limited to 10º.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5252 (2005).  Limitation of motion 
of extension of the thigh to 5º warrants a 10 percent rating 
under Diagnostic Code 5251.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251 (2005). Finally, under Diagnostic Code 5253, for 
impairment of the thigh, a noncompensable rating is warranted 
for limitation of rotation of the thigh, with ability to toe-
out more than 15º, and a 10 percent disability evaluation is 
assigned for limitation of rotation, with an inability to 
toe-out in excess of 15º.  A 10 percent rating is also 
assigned where there is limitation of adduction such that the 
legs cannot be crossed.  A 20 percent disability evaluation 
is warranted for limitation of abduction, where motion is 
lost beyond 10º.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(2005).  Normal flexion of the hip is to 125º, normal 
extension is to 0º, and normal abduction is to 45º.  
38 C.F.R. § 4.71a, Plate II (2005).  

Under Diagnostic Code 5255, malunion of the femur with slight 
knee or hip disability warrants a 10 percent evaluation.  
Malunion of the femur with moderate knee or hip disability 
warrants a 20 percent evaluation.  Malunion of the femur with 
marked knee or hip disability warrants a 30 percent 
evaluation.  Fracture of surgical neck of the femur, with 
false joint or fracture of the shaft or anatomical neck of 
the femur with nonunion, without loose motion, weight bearing 
preserved with aid of brace warrants a 60 percent evaluation.  
Fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion, (spiral or oblique fracture) 
warrants an 80 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2005).  

Upon receipt of the veteran's claim, he was afforded VA 
medical examination in October 1998.  He reported mild pain 
of the left leg and hip which increased with use.  He 
occasionally used medication for his pain.  He also used a 
cane, leg brace, and orthopedic shoe to aid his mobility.  
Range of motion testing of the left hip indicated flexion to 
100º, extension to 15º, adduction to 20º, internal and 
external rotation to 30º each, and abduction to 30º.  No pain 
with movement of the hip was noted.  His hip was also 
negative for tenderness, redness, heat, or guarding of 
movement.  His left leg was noted to be 1 inch shorter than 
his right.  A healed fracture of the left femur was 
diagnosed.  

The veteran next underwent VA orthopedic examination in 
August 1999, at which time he again reported left hip pain, 
exacerbated with use.  He continued to use occasional 
medication for his pain, as well as a cane, heel lift, and 
knee brace to aid mobility.  Range of motion testing of the 
left hip indicated flexion to 100º, extension to 0º, 
adduction to 20º, internal rotation to 33º, and external 
rotation to 12º.  A noticeable limp was present on the left, 
and the left leg was noted to be approximately one inch 
shorter than the right.  Patrick's test was negative at the 
left hip.  A healed fracture of the left femur was observed 
on X-ray.  

The veteran's left leg and hip disability were examined by VA 
personnel again in April 2002.  He continued to experience 
pain of the left knee and hip, aggravated by use, including 
standing and/or walking.  No range of motion studies for the 
hip were completed, but the veteran's left leg was noted to 
be 1.6 centimeters shorter than his right.  

The veteran underwent private examination of his left leg in 
July 2004.  He was noted to use a cane and wear a metal brace 
on his left knee.  Range of motion testing of the left hip 
revealed flexion to 90º, extension to 0º, adduction to 30º, 
abduction to 25º, external rotation to 15º, and internal 
rotation to 10º.  The hip joint itself was tender.  The 
examiner found the veteran's left leg to be 1 inch shorter 
than the right.  Malunion of the left leg fracture was also 
observed.  

In November 2004 the veteran underwent VA examination of his 
left hip and leg.  He reported ongoing pain of the left leg, 
as well as impaired mobility.  He denied weakness, stiffness, 
swelling, heat, redness, or instability.  However, he could 
not stand for prolonged periods.  He used a cane to aid 
mobility.  Range of motion testing revealed flexion to 100º, 
with pain at 80º.  Extension was to 30º, adduction to 45º, 
abduction to 25º, and external rotation to 60º.  The examiner 
observed no fusion, instability, weakness, tenderness, 
redness, or abnormal movement of the left hip joint.  The 
examiner also found no evidence of additional limitation of 
motion based on such factors as weakness, pain, pain on use, 
or fatiguability.  The veteran's left leg was observed to be 
1 inch shorter than his right.  X-rays of the veteran's left 
leg revealed an old healed fracture of the left femur.  
Status post-fracture of the left femur was diagnosed.  

Upon consideration of the entire record, the Board finds the 
preponderance of the evidence to be against a disability 
rating in excess of 30 percent for residuals of a left femur 
fracture, to include degenerative joint disease of the left 
hip and a leg length discrepancy.  Considering his claim 
first under Diagnostic Codes 5251 and 5252, for limitation of 
motion of the thigh, the Board notes that flexion limited to 
10º is required in order to support a rating in excess of 30 
percent.  However, all examinations of record note the 
veteran's flexion of the left thigh to be at least 80º.  
Therefore, a disability rating in excess of 30 percent is not 
warranted under Diagnostic Code 5252, and the veteran is 
already receiving in excess of the maximum schedular rating 
under Diagnostic Code 5251.  Additionally, according to the 
examination reports, no additional impairment or limitation 
of motion results from instability or excess fatigability, 
pain, weakness, or incoordination of the hips. Therefore, an 
increased rating based on such factors is not warranted.  See 
DeLuca, supra.  While Diagnostic Code 5250, for ankylosis of 
the hip, offers schedular ratings in excess of 30 percent, 
evaluation under this code is not warranted where ankylosis 
of the veteran's hip, or the functional equivalent thereto, 
has not been diagnosed.  

A disability rating in excess of 30 percent is also not 
warranted under Diagnostic Code 5255, for impairment of the 
femur.  In order to warrant a higher rating, the veteran 
would have to demonstrate fracture of the shaft or surgical 
or anatomical neck of the left femur.  However, all medical 
evidence of record indicates the veteran's left femur 
fracture is now healed, with no nonunion present.  Thus, a 
higher evaluation under this Diagnostic Code is not warranted 
at the present time.  

The Board notes that the veteran has been diagnosed with a 
leg length discrepancy.  According to the medical evidence, 
his left leg is approximately 1 inch shorter than his right.  
In certain circumstances, a separate award of service 
connection may be made for disability characterized by 
compensable symptomatology distinct and separate from that of 
other service-connected disabilities.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  However, in order for a 
compensable rating for leg length discrepancy to be awarded, 
a shortening of between 11/4-2 inches is required, and such 
impairment has not been demonstrated in the present case.  
Thus, a separate disability rating for a leg length 
discrepancy is not warranted at the present time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left hip disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
residuals of a left femur fracture, to include degenerative 
joint disease of the left hip and a leg length discrepancy.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Increased rating - Lumbar spine disability

The veteran seeks a disability rating in excess of 20 percent 
for dorsolumbar scoliosis with dorsolumbar paravertebral 
myositis and degenerative lumbar spondylosis.  

The veteran's low back disability is rated under Diagnostic 
Code 5295, for lumbosacral strain.  During the course of this 
appeal, the diagnostic criteria for the evaluation of spinal 
disabilities were modified.  See 68 Fed. Reg. 51454-58 
(August 27, 2003)(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43).  When a law or regulation changes 
while a case is pending, the version most favorable to the 
claimant applies, absent legislative intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised 
statutory or regulatory provisions, however, may not be 
applied to any time period before the effective date of the 
change.  See 38 U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

The May 2005 Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for his lumbosacral strain.  Therefore, no prejudice 
to the veteran exists in the Board's adjudication of this 
issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

Muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine 
motion in standing position	20

Characteristic pain on motion	10

Slight subjective symptoms only	0

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation was assigned for moderate limitation of 
motion.  For a 40 percent evaluation, severe limitation of 
motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Upon receipt of the veteran's claim, he underwent VA 
orthopedic examination in October 1998.  He reported no 
current low back pain, but did state that upon sitting for 
long periods, he experienced numbness in the lower 
extremities.  On objective evaluation, he had spasm of the 
lumbar paravertebral muscles, but no tenderness.  Weakness of 
the muscles of the left lower extremity was also noted.  
Range of motion testing of the spine indicated forward 
flexion to 85º, extension to 20º, lateral flexion to 30º 
bilaterally, and rotation to 35º bilaterally.  No pain was 
reported with motion.  A fixed moderate lumbosacral scoliosis 
was also observed.  Straight leg raising tests were positive 
bilaterally, and reflexes were diminished at his knees.  The 
final impression was of dorsolumbar scoliosis with 
paravertebral myositis and mild degenerative joint disease.  

The veteran next underwent VA spinal examination in August 
1999.  He reported pain and stiffness of the low back, 
increasing with use.  Range of motion testing of the spine 
indicated forward flexion to 74º, extension to 15º, lateral 
flexion to 20º bilaterally, and rotation to 30º bilaterally.  
Tenderness of the low back was also present.  Computed 
tomography (CT) scan of the low back revealed disc bulges at 
several locations, without spinal stenosis or neural 
compromise.  Straightening of the spine secondary to muscle 
spasm was also confirmed via X-ray.  Degenerative joint 
disease, lumbar scoliosis, and lumbosacral disc bulging were 
diagnosed.  

In April 2002, the veteran again underwent VA medical 
examination of his low back disability.  He continued to 
report chronic low back pain, radiating into his lower 
extremities.  He used medication for his pain.  Range of 
motion testing indicated forward flexion to 60º, extension to 
30º, lateral flexion to 30º bilaterally, and lateral rotation 
to 30º bilaterally.  No additional limitation of motion 
secondary to pain was observed.  Moderate spasm of the 
dorsolumbar musculature was observed on palpation.  Muscle 
weakness was evident in the left lower extremity.  
Dorsolumbar scoliosis was also confirmed.  Ankle jerk was 
absent on the left, +1 on the right.  Dorsolumbar scoliosis 
with paravertebral myositis was confirmed.  

The veteran most recently underwent VA examination in 
November 2004.  His reports of chronic low back pain, 
worsening with use, were noted.  On a weekly basis, he 
experienced episodes of severe low back pain lasting several 
hours.  Physical examination revealed scoliosis of the 
dorsolumbar spine, and tenderness of the paravertebral 
muscles.  No spasm was evident.  Range of motion of the 
thoracolumbar spine included forward flexion to 70º, with 
pain after 50º, extension to 30º, with pain after 10º, 
lateral flexion to 30º bilaterally, with pain after 20º, and 
lateral rotation to 45º bilaterally, with pain after 25º.  A 
chronic thoracolumbar strain and dorsolumbar scoliosis were 
diagnosed.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 20 percent.  The veteran has not 
demonstrated a severe lumbosacral strain with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign; marked limitation of forward bending in the standing 
position; loss of lateral motion with osteoarthritic changes; 
or narrowing or irregularity of the joint space; or some of 
the above with abnormal mobility on forced motion, as would 
warrant an increased rating of 40 percent.  

According to the examination reports of record, while the 
veteran did have some spasm of the paravertebral muscles, 
this did not result in listing of the whole spine to one 
side.  Additional, while he had some limitation of flexion of 
the spine, this limitation has not been marked.  He has had 
forward flexion to at least 60º or more, according to the 
various examination reports.  He has also not experienced 
loss of lateral motion, as he has had at least some lateral 
flexion and/or rotation bilaterally on all occasions of 
record.  While CT scans of the veteran's spine have revealed 
some disc bulging, the veteran has been without spinal 
stenosis or neural compromise.  The examination reports also 
do not reflect abnormal mobility on forced motion.  Overall, 
the preponderance of the evidence is against a disability 
rating in excess of 20 percent under the former rating 
criteria for the veteran's low back disability.  

The preponderance of the evidence is also against a 
disability rating in excess of 20 percent under the revised 
criteria for spinal disabilities.  At no time of record has 
the veteran exhibited forward flexion of the thoracolumbar 
spine limited to 30º or less, as would warrant a higher 
rating of 40 percent.  His forward flexion of the spine was 
limited to no worse than 60º, according to the April 2002 
examination report.  Additionally, he has not exhibited 
favorable ankylosis, or the functional equivalent thereof, as 
would warrant a higher evaluation.  Overall, the 
preponderance of the evidence is against a disability rating 
in excess of 20 percent for the veteran's low back 
disability.  Also, no medical examiner has suggested the 
veteran has additional limitation of motion based on such 
factors as pain, pain on use, weakness, fatiguability, or 
incoordination.  Therefore, an increased rating based on such 
factors is not warranted at the present time.  See DeLuca, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
dorsolumbar scoliosis with dorsolumbar paravertebral myositis 
and degenerative lumbar spondylosis.  In considering the 
veteran's claim, the Board has considered both the former and 
revised criteria for the evaluation of spinal disabilities.  
As a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

A disability rating in excess of 30 percent for the veteran's 
residuals of a left femur fracture, to include degenerative 
joint disease of the left hip and a leg length discrepancy, 
is denied.  

A disability rating in excess of 20 percent for the veteran's 
dorsolumbar scoliosis with dorsolumbar paravertebral myositis 
and degenerative lumbar spondylosis is denied.  


REMAND

As was noted in the Board's prior April 2004 decision and 
remand order, the veteran has filed a timely Notice of 
Disagreement to the September 1992 rating decision which 
denied an increased rating for post traumatic peripheral 
vascular disease of the left leg, and assigned a 10 percent 
initial rating for a varus deformity of the left knee.  The 
Court held in Manlincon v. West [12 Vet. App. 238 (1999)], 
that, when a notice of disagreement has been timely filed, 
the Board should remand, rather than refer, the issue or 
issues to the RO for the issuance of a Statement of the Case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  
Consequently, the Board remanded the issues of entitlement to 
an increased initial rating for a varus deformity of the left 
knee, and for an increased rating for post traumatic 
peripheral vascular disease of the left leg to RO for the 
issuance of a Statement of the Case.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  However, the RO has, to date, 
failed to issue a Statement of the Case.  Therefore, these 
issues must again be remanded to the RO for compliance with 
pertinent laws and regulations.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.29, 19.30 (2005).  The RO is also 
reminded that a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Therefore, in light of the above, these issues are remanded 
for the following additional development:  

The RO must provide the veteran with a 
Statement of the Case regarding the 
issues of entitlement to increased 
ratings for post traumatic peripheral 
vascular disease of the left leg, and for 
a varus deformity of the left knee.  
These issues need be returned to the 
Board only if they are subsequently 
perfected for appeal by the veteran.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


